DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 3/4/2021 has been entered and overcomes the rejections to the claims.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an electron generating apparatus comprising: a filament; a power supply configured to supply power to the filament so as to make the filament emit an electron; and a controller configured to repeatedly detect a value having a correlation with power supplied from the power supply to the filament, determine whether a state of the filament satisfies a notification condition, by using a plurality of detected values, and perform notification when the state satisfies the notification condition.
Due to their dependency, claims 2-9 and 14-16 are necessarily allowable.

Regarding independent claim 10, the prior art of record neither shows nor suggest an electron generating apparatus comprising: a filament; a power supply configured to supply power to the filament so as to make the filament emit an electron; and a controller configured to perform notification to prompt to replace the filament based on a value having a correlation with power supplied from the power supply to the 
Due to their dependency, claims 11-13 and 17-19 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879